Broyles, O. J.
1. Where a man dies intestate leaving no wife nor any relatives except one sister and the children and grandchildren of four deceased sisters and one deceased brother, all the said surviving relatives being sui juris and qualified to administer on the estate, the person selected in writing by the sister of the .intestate is entitled to letters of administration in preference to the person selected in writing by a majority of the children of the intestate’s deceased sisters and brother, although this majority of the children constituted a majority of the heirs of the estate both numerically and in point of interest. Dawson v. Shave, 162 Ga. 126 (132 S. E. 912).
2. Under the above-stated ruling the judgment of the court of ordinary appointing D. I. Dawson as administrator of the estate in question was correct, and the judge of the superior court erred in sustaining the *344caveat and in appointing W. R. Shave as such administrator, and in overruling Dawson’s motion for a new trial.
Decided May 12, 1926.
IF. 0. Hodges, for plaintiff in error. B. F. Mills, contra.

Judgment reversed.


Luhe cmd Bloodworth, JJ., concur.